SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2006 Commission File Number 1-5480 A. Full title of the plan and address of the plan: TEXTRON SAVINGS PLAN 40 Westminster Street Providence, Rhode Island 02903 B. Name of issuer of the securities held pursuant to the plan and address of its principal executive office: TEXTRON INC. 40 Westminster Street Providence, Rhode Island 02903 REQUIRED INFORMATION Financial Statements and Exhibit The following Plan financial statements and schedules prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act of 1974 are filed herewith, as permitted by Item 4 of Form 11-K: Report of Independent Registered Public Accounting Firm Statements of Net Assets Available for Benefits as of December 31, 2006 and 2005 Statements of Changes in Net Assets Available for Benefits for each of the years ended December 31, 2006 and 2005 Notes to financial statements Supplemental Schedules: Schedule H, Line 4i - Schedule of Assets (Held at End of Year) Exhibits: 23 - Consent of Independent Auditors Pursuant to the requirements of the Securities Exchange Act of 1934, Textron Inc., as Plan Administrator, has duly caused this Annual Report on Form11-K to be signed by the undersigned hereunto duly authorized. TEXTRON INC., as Plan Administrator for the Textron Savings Plan By: /s/ Terrence O’Donnell Terrence O’Donnell Executive Vice President and General Counsel Date: June 28, 2007 Financial Statements and Supplemental Schedule Textron Savings Plan Years Ended December 31, 2006 and 2005 With Report of Independent Registered Public Accounting Firm Textron Savings Plan Financial Statements and Supplemental Schedule Years Ended December 31, 2006 and 2005 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i, Schedule of Assets (Held at End of Year) 15 Report of Independent Registered Public Accounting Firm Textron Inc. Plan Sponsor Textron Savings Plan We have audited the accompanying statements of net assets available for benefits of the Textron Savings Plan as of December 31, 2006 and 2005, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2006 and 2005, and the changes in its net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2006, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. Ernst & Young LLP June 26, 2007 Boston, Massachusetts 1 Textron Savings Plan Statements of Net Assets Available for Benefits (In Thousands) December 31 2006 2005 Assets Investments, at fair value $ 2,353,552 $ 2,141,505 Accrued investment income 5,122 5,609 Receivables: Participant contributions 3,542 3,290 Employer contributions 1,563 1,443 5,105 4,733 Total assets 2,363,779 2,151,847 Liabilities Accrued expenses 179 420 Net assets available for benefits, at fair value 2,363,600 2,151,427 Adjustment from fair value to contract value for fully benefit-responsive investment contracts 3,993 5,155 Net assets available for benefits $ 2,367,593 $ 2,156,582 See accompanying notes. 2 Textron Savings Plan Statements of Changes in Net Assets Available for Benefits (In Thousands) Year Ended December 31 2006 2005 Additions Interest and dividends $ 73,115 $ 54,317 Net appreciation in fair value of investments 303,094 72,785 376,209 127,102 Contributions: Participants 128,678 116,062 Employer 48,292 48,869 Participant rollovers 10,927 10,396 187,897 175,327 Transfers from other plans – 88,751 Total additions 564,106 391,180 Deductions Benefits paid to participants 352,391 216,515 Administrative expenses 704 1,424 Total deductions 353,095 217,939 Net increase 211,011 173,241 Net assets available for benefits: Beginning of year 2,156,582 1,983,341 End of year $ 2,367,593 $ 2,156,582 See accompanying notes. 3 Textron Savings Plan Notes to Financial Statements December 31, 2006 (In thousands) 1. Description of Plan General The Textron Savings Plan (the “Plan”) is primarily an employee stock ownership plan covering all eligible domestic employees of Textron Inc. (“Textron”), as defined in the Plan. The remainder of the Plan is a profit-sharing and 401(k) plan. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”) and was amended and restated effective November 1, 1999, and further amended through 2005, to reflect the requirements of recent legislation affecting statutory changes and regulations and other plan changes. The Plan is currently administered under the terms of a Trust Agreement, dated December1, 2004, with Fidelity Management Trust Company (the Trustee or Fidelity). Fidelity also serves as the Plan’s recordkeeper. Investment Options Participants may elect to direct their employee contributions to the following funds: The Textron Stock Fund, PIMCO Total Return Fund, Vanguard High-Yield Corporate Fund, Fidelity Equity Income Fund, Vanguard Institutional Index Fund, Fidelity Blue-Chip Growth Fund, Fidelity Small Cap Stock Fund, Fidelity Diversified International Fund, Vanguard Developed Markets Index Fund, Vanguard Strategic Equity Fund, a number of Fidelity Freedom Funds (with various targeted retirement dates) and the Textron Stable Value Fund. Contributions Participants of the Plan are entitled to elect compensation deferrals up to 40% of their eligible compensation, within the limits prescribed by Section 401(k) of the Internal Revenue Code (the “Code”). Participants may also contribute amounts representing distributions from other qualified employer retirement plans.
